

115 HR 3986 IH: Stopping the Iron Pipeline Act of 2017
U.S. House of Representatives
2017-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3986IN THE HOUSE OF REPRESENTATIVESOctober 5, 2017Ms. Velázquez (for herself, Mr. Blumenauer, and Mr. Serrano) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide for the establishment of a national standard for incorporating a passive identification
			 ability into all firearms sold in the United States.
	
 1.Short titleThis Act may be cited as the Stopping the Iron Pipeline Act of 2017 . 2.Passive capability to identify lost and stolen firearms (a)Establishment of national standard (1)In generalThe Attorney General shall, in consultation with the National Institute for Standards and Technology, establish in regulations a national standard for the incorporation of a passive identification capability into all firearms sold in the United States.
 (2)Passive identification capability definedIn this section, the term passive identification capability means a technology that— (A)enables a firearm to be identified by a mobile or fixed reading device; and
 (B)does not emit or broadcast an electronic signal or other information that would enable the firearm or its owner to be monitored or tracked.
 (3)ConsiderationsIn developing the standard, the Attorney General shall give equal priority to the following: (A)The right of firearm owners to maintain their full right to privacy under the 4th Amendment and their right to legally own firearms under the 2nd Amendment.
 (B)The ability of law enforcement authorities to use the capability to track lost and stolen guns. (C)The ability of manufacturers to incorporate the capability using existing firearm manufacturing processes.
 (D)The resistance to tampering and destruction of the technology used to incorporate the capability. (b)Prohibition; penalty (1)ProhibitionIt shall be unlawful for a person, in or affecting interstate or foreign commerce, to manufacture a firearm that does not have a passive identification capability that meets the national standard established under subsection (a).
 (2)Civil penaltyAfter notice and opportunity for hearing, the Attorney General shall impose on a person who violates paragraph (1) a civil money penalty in such amount, not exceeding $2,500 per firearm, as the Attorney General shall prescribe in regulations.
 (3)Effective dateThis subsection shall take effect on such date as the Attorney General shall prescribe in regulations that is not later than 3 years after the establishment of the national standard under subsection (a).
				